DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment(s)
The Amendment, filed on November 19, 2020, has been entered and acknowledged by the Examiner.
Claim(s) 1-20 are pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55, which papers have been placed of record in the file. 
Drawings
The drawings were received on March 6th, 2019.  These drawings are acceptable.
Claim Objection(s)
Claim(s) 12 is objected to because of the following informalities: The recitation “diameters of the bubbles are 0.1mm to 2mm” appear to be a redundant and repetitive based upon independent Claim 11.  Examiner suggests omitting the recitation.
Appropriate correction is required.
America Invents Act
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
Response to Arguments
Applicant's arguments filed on November 19, 2020 have been fully considered but they are not persuasive.
A.	In response to Applicant's arguments that Nichol et al., does not disclose the claimed invention, the Examiner respectfully disagrees.   
	Examiner maintains that Nichol et al., does indeed disclose the recitation drawn to a volume ratio of the bubbles to the main body is 1:9 to 4:6 due to the following passages of Nichol et al., below:
	(a) Nichol et al., discloses bubbles, 1007 as “light extraction features” [Wingdings font/0xE0] “voids, absence of other materials or regions (gaps, holes), air gaps …,” ¶ [0367].”
(b) Hence bubbles = light extracted.
(c) Nichol et al., then introduces a section labeled as “first portion” in ¶ [0257].
	(d) Nichol et al., then expressly states in ¶ [0457] “a first portion of the light extracted from the lightguide by the light extraction features.”  
(e) Hence 1st portion = light extraction feature
(f) Due to clause (b) above, the following is then true:
	1st portion = light extraction = bubbles
(g) Which leads to the final deduction, which is that 
	1st portion = bubbles
	
extracted from the lightguide,” ¶ [0457]; the 
Essentially, Examiner maintains that a basis in technical reasoning to reasonably support the determination that the volume ratio of the bubbles to the main body is 1:9 to 4:6 is inherently disclosed in the teachings of Nichol et al. has been provided.
For the reasons stated above, the rejection of the claims is deemed proper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claim(s) 1-7, 10-17, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichol et al., (U.S. Pub. No. 2011/0255303 A1) as previously cited by Examiner.
Regarding Claim 1, Nichol et al., teaches a light guide plate (107, “lightguide,” ¶ [0651]; see at least Figs. 10 & 11), wherein, the light guide plate (107) comprises: a main body (601, “core regions,” ¶ [0647]), in which bubbles (1007, “light extraction features” [Wingdings font/0xE0] “the volumetric scattering regions within the light extraction region may comprise dispersed phase domains, voids, absence of other materials or regions air gaps …,” ¶ [0367]) are formed; a light incident surface (lateral side element, 601), located at a lateral side of the main body (601); a light emitting surface (1103, “light emitting surface”), located on the top of the main body (601); and diameters of the bubbles (1007) are 0.1mm to 2mm (“the light extraction feature is less than one selected from the group: 1 mm, 500 microns, 250 microns, 200 microns, 150 microns, 100 microns, 75 microns, 50 microns, 25 microns, 20 microns, 10 microns, 5 microns, 2 microns, 1 microns, 0.5 microns, and 0.3 microns,” ¶ [0369]), a volume ratio of the bubbles to the main body is 1:9 to 4:6 (1:9 to 4:6 converts to 11% to 66 %; “In one embodiment the first portion is greater than one selected from the group: 5%, 10%, 15%, 20%, 30%, 50%, and 70% of the flux within the lightguide or within the region comprising the thin cladding layer and film or component,” [0257] [Wingdings font/0xE0] as further defined “a first portion of the light extracted from the lightguide,” ¶ [0457]; the Examiner has provided a basis in technical reasoning to reasonably support the determination that the a volume ratio of the bubbles to the main body is 1:9 to 4:6 is inherently disclosed in the teachings of Nichol et al.). 
	Regarding Claim 2, Nichol et al., teaches the light guide plate of claim 1, wherein, the bubbles (1007) in the main body (601) are uniformly distributed (“the light extraction features may comprise a regular, irregular, or other arrangement of circles, ellipsoidal shapes, or other pattern or shape that may vary in size, shape, or position,” ¶ [0382]). 
Regarding Claim 3, Nichol et al., teaches the light guide plate of claim 1, wherein, the bubbles (1007) in the main body (601) comprises bubbles (1007) make the light guide plate (107) have a hollow structure (via presence of air gaps, ¶ [0367]), in a direction perpendicular (perpendicular, as displayed clearly in Fig. 17, alternatively as co-planar layers with parallel interfacial surfaces,” ¶ [0367], alternatively the presence of a y-axis dimension of the bubble yields a “direction perpendicular”) to the light emitting surface (1103) the bubbles (1007) are circular (circular, as clearly depicted in plan-view of Fig. 10) or rectangular, and the bubbles (1007) are defined at the center (center of 601 when viewed in plan-view, refer to Fig. 10) of the main body (601).  
Regarding Claim 4, Nichol et al., teaches the light guide plate of claim 3, wherein, the light guide plate (107) comprises a reflective surface (1101, “reflective optical element,” ¶ [0652]) defined opposite to the light emitting surface (1103); a center line of the bubbles (1007) are centrally defined between the reflective surface (1003) and the light emitting surface (1101); a thickness of the bubbles are 0.1mm to 3mm (“the light extraction feature is less than one selected from the group: 1 mm, 500 microns, 250 microns, 200 microns, 150 microns, 100 microns, 75 microns, 50 microns, 25 microns, 20 microns, 10 microns, 5 microns, 2 microns, 1 microns, 0.5 microns, and 0.3 microns,” ¶ [0369]) between the reflective surface (1101) and the light emitting surface (1103).  
Regarding Claim 5, Nichol et al., teaches the light guide plate of claim 3, wherein, the light guide plate (107) comprises a reflective surface (1101, “reflective optical element,” ¶ [0652]) defined opposite to the light emitting surface (1103); a center line of the bubbles (1007) are defined offset towards a direction of the reflective surface (center line of 1007 is clearly defined offset towards a direction of 1101, side view of Fig. 11); a thickness of the bubbles are 0.1mm to 3mm (“the light extraction feature is less than one selected from the group: 1 mm, 500 microns, 250 microns, 200 microns, 150 microns, 100 microns, 75 microns, 50 microns, 25 microns, 20 microns, 10 microns, 
Regarding Claim 6, Nichol et al., teaches the light guide plate of claim 1, wherein, the light guide plate (107) comprises a reflective surface (1101, “reflective optical element,” ¶ [0652]) defined opposite to the light emitting surface (1103), the bubbles (1007) in the main body are located {FR-19090-USPT/00914278v1}17on a same plane (plurality of 1007 are located on a same plane, Fig. 11), the plane is paralleled to the light emitting surface (1103), close to the reflective surface (plane of 1007 is closer to reflective surface of 1101 and away from the light emitting surface 1103) and away from the light emitting surface (1103); diameters of the bubbles are 0.3mm to 1.5mm (“the light extraction feature is less than one selected from the group: 1 mm, 500 microns, 250 microns, 200 microns, 150 microns, 100 microns, 75 microns, 50 microns, 25 microns, 20 microns, 10 microns, 5 microns, 2 microns, 1 microns, 0.5 microns, and 0.3 microns,” ¶ [0369]), and a volume ratio of the bubbles to the main body is 1:9 to 3:7 (1:9 to 3:7 converts to 11% to 42%; “In one embodiment the first portion is greater than one selected from the group: 5%, 10%, 15%, 20%, 30%, 50%, and 70% of the flux within the lightguide or within the region comprising the thin cladding layer and film or component,” [0257] [Wingdings font/0xE0] as further defined “a first portion of the light extracted from the lightguide,” ¶ [0457]; the Examiner has provided a basis in technical reasoning to reasonably support the determination that the a volume ratio of the bubbles to the main body is 1:9 to 4:6 is inherently disclosed in the teachings of Nichol et al.). 
  Regarding Claim 7, Nichol et al., teaches the light guide (107) plate of claim 1, wherein, the light guide plate (107) comprises a reflective surface (1101, “reflective co-planar layers with parallel interfacial surfaces,” ¶ [0367])) between the light emitting surface (1103) and the reflective surface (1101); the two mutually paralleled planes are paralleled (¶ [0367]) to the light emitting surface (1103) and the reflective surface (1101); the two mutually paralleled planes are close to the reflective surface and away from the light emitting surface (plane of closer to reflective surface of 1101 and away from the light emitting surface 1103, Fig. 12); diameters of the bubbles are 0.1mm to 1.5mm (“the light extraction feature is less than one selected from the group: 1 mm, 500 microns, 250 microns, 200 microns, 150 microns, 100 microns, 75 microns, 50 microns, 25 microns, 20 microns, 10 microns, 5 microns, 2 microns, 1 microns, 0.5 microns, and 0.3 microns,” ¶ [0369]).
Regarding Claim 10, Nichol et al., teaches a light guide plate (107, “lightguide,” ¶ [0651]; see at least Figs. 10 & 11) comprising a main body (601, “core regions,” ¶ [0647]), in which bubbles (1007, “light extraction features” [Wingdings font/0xE0] “the volumetric scattering regions within the light extraction region may comprise dispersed phase domains, voids, absence of other materials or regions (gaps, holes), air gaps …,” ¶ [0367]) are formed for reducing weight and atomizing light (the presence of air gaps/voids lend to the intrinsic reduction in weight and the intrinsic atomizing of light thereof); a light incident surface (lateral side element, 601), located at a lateral side of the main body (601); a light emitting surface (1103, “light emitting surface”), located at the top of the main body (601); the bubbles (1007) are formed by a foaming agent; and diameters of extracted from the lightguide,” ¶ [0457]; the Examiner has provided a basis in technical reasoning to reasonably support the determination that the a volume ratio of the bubbles to the main body is 1:9 to 4:6 is inherently disclosed in the teachings of Nichol et al.). 
The applicant is claiming the product of bubbles including a method (i.e. a process) of making by utilizing a foaming agent. Consequently, Claim 10 is considered a “product-by-process” claim.  In spite of the fact that the product-by-process claim may recite only process limitations, it is the product and not the recited process that is covered by the claim.  Further, patentability of a claim to a product does not rest merely on the difference in the method by which the product is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  
Furthermore, it is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing 
Regarding Claim 11, Nichol et al., teaches a display device (1100, “a light emitting device,” ¶ [0652]), wherein the display device comprises a display panel (of 1100), which comprises a light guide plate, {FR-19090-USPT/00914278v1}18the light guide plate (107, “lightguide,” ¶ [0651]; see at least Figs. 10 & 11) comprises: a main body (601, “core regions,” ¶ [0647]), in which bubbles (1007, “light extraction features” [Wingdings font/0xE0] “the volumetric scattering regions within the light extraction region may comprise dispersed phase domains, voids, absence of other materials or regions (gaps, holes), air gaps …,” ¶ [0367]) are formed; a light incident surface (lateral side element, 601) located at a lateral side of the main body (601); a light emitting surface (1103, “light emitting surface”) located on the top of the main body (601); and diameters of the bubbles (1007) are 0.1mm to 2mm (“the light extraction feature is less than one selected from the group: 1 mm, 500 microns, 250 microns, 200 microns, 150 microns, 100 microns, 75 microns, 50 microns, 25 microns, 20 microns, 10 microns, 5 microns, 2 microns, 1 microns, 0.5 microns, and 0.3 microns,” ¶ [0369]), a volume ratio of the bubbles to the main body is 1:9 to 4:6 (1:9 to 4:6 converts to 11% to 66 %; “In one embodiment the first portion is greater than one selected from the group: 5%, 10%, 15%, 20%, 30%, 50%, and 70% of the flux within the lightguide or within the region comprising the thin cladding layer and film or component,” [0257] [Wingdings font/0xE0] as further defined “a first portion of the light extracted from the lightguide,” ¶ [0457]; the Examiner has provided a basis in technical reasoning to reasonably support the determination that the a volume ratio of the bubbles to the main body is 1:9 to 4:6 is inherently disclosed in the teachings of Nichol et al.).
regular, irregular, or other arrangement of circles, ellipsoidal shapes, or other pattern or shape that may vary in size, shape, or position,” ¶ [0382]), and diameters of the bubbles (1007) are 0.1mm to 2mm (“the light extraction feature is less than one selected from the group: 1 mm, 500 microns, 250 microns, 200 microns, 150 microns, 100 microns, 75 microns, 50 microns, 25 microns, 20 microns, 10 microns, 5 microns, 2 microns, 1 microns, 0.5 microns, and 0.3 microns,” ¶ [0369]). 
Regarding Claim 13, Nichol et al., teaches the display device of claim 11, wherein, the bubbles (1007) in the main body (601) make the light guide plate (107) have a hollow structure (via presence of air gaps, ¶ [0367]), in a direction perpendicular (perpendicular, as displayed clearly in Fig. 17, alternatively as described “co-planar layers with parallel interfacial surfaces,” ¶ [0367], alternatively the presence of a y-axis dimension of the bubble yields a “direction perpendicular”) to the light emitting surface (1103), the bubbles (1007) are circular or rectangular (circular, as clearly depicted plan-view of in Fig. 10), and the bubbles (1007) are defined at the center (center of 601, refer to Fig. 10) of the main body (601).  
Regarding Claim 14, Nichol et al., teaches the display device of claim 13, wherein, the light guide plate (107) comprises a reflective surface (1101, “reflective optical element,” ¶ [0652]) defined opposite to the light emitting surface (1103); a center line of the bubbles (1007) are centrally defined between the reflective surface (1003) and the light emitting surface (1101); a thickness of the bubbles are 0.1mm to 3mm (“the light extraction feature is less than one selected from the group: 1 mm, 500 
Regarding Claim 15, Nichol et al., teaches the display device of claim 13, wherein, the light guide plate (107) comprises a reflective surface (1101, “reflective optical element,” ¶ [0652]) defined opposite to the light emitting surface (1103); a center line of the bubbles (1007) are defined offset towards a direction of the reflective surface (center line of 1007 is clearly defined offset towards a direction of 1101, side view of Fig. 11); a thickness of the bubbles are 0.1mm to 3mm (“the light extraction feature is less than one selected from the group: 1 mm, 500 microns, 250 microns, 200 microns, 150 microns, 100 microns, 75 microns, 50 microns, 25 microns, 20 microns, 10 microns, 5 microns, 2 microns, 1 microns, 0.5 microns, and 0.3 microns,” ¶ [0369]) between the reflective surface (1101) and the light emitting surface (1103).  
Regarding Claim 16, Nichol et al., teaches the display device of claim 11, wherein, the light guide plate (107) comprises a reflective surface (1101, “reflective optical element,” ¶ [0652]) defined opposite to the light emitting surface (1103), the bubbles (1007) in the main body are located {FR-19090-USPT/00914278v1}17on a same plane (plurality of 1007 are located on a same plane, Fig. 11), the plane is paralleled to the light emitting surface (1103), close to the reflective surface (plane of 1007 is closer to reflective surface of 1101 and away from the light emitting surface 1103) and away from the light emitting surface (1103); diameters of the bubbles are 0.3mm to 1.5mm (“the light extraction feature is less than one selected from the group: 1 mm, 500 microns, 250 microns, 200 
Regarding Claim 17, Nichol et al., teaches the display device of claim 11, wherein, the light guide plate (107) comprises a reflective surface (1101, “reflective optical element,” ¶ [0652]) defined opposite to the light emitting surface (1103); the bubbles (1007) in the main body are defined on two mutually paralleled planes (as depicted in Figs. 12, 17, alternatively as described “co-planar layers with parallel interfacial surfaces,” ¶ [0367])) between the light emitting surface (1103) and the reflective surface (1101); the two mutually paralleled planes are paralleled (¶ [0367]) to the light emitting surface (1103) and the reflective surface (1101); the two mutually paralleled planes are close to the reflective surface and away from the light emitting surface (plane of closer to reflective surface of 1101 and away from the light emitting surface 1103, Fig. 12); diameters of the bubbles are 0.1mm to 1.5mm (“the light extraction feature is less than one selected from the group: 1 mm, 500 microns, 250 microns, 200 microns, 150 microns, 100 microns, 75 microns, 50 microns, 25 microns, 20 microns, 10 microns, 5 microns, 2 microns, 1 microns, 0.5 microns, and 0.3 microns,” ¶ [0369]); a volume ratio of the bubbles to the main body is 1:9 to 4:6 (1:9 to 4:6 converts to 11% to 66 %; “In one embodiment the first portion is greater than one selected from the group: 5%, 10%, 15%, 20%, 30%, 50%, and 70% of the flux within the lightguide or within the region comprising the thin cladding layer and film or component,” [0257] [Wingdings font/0xE0] as further defined “a first portion of the light extracted from the lightguide,” ¶ [0457]; the Examiner has provided a basis in technical reasoning to reasonably support 
Regarding Claim 20, Nichol et al., teaches the display device of claim 11, wherein, the bubbles (1007) are formed by a forming agent.
The applicant is claiming the product of bubbles including a method (i.e. a process) of making by utilizing a foaming agent. Consequently, Claim 20 is considered a “product-by-process” claim.  In spite of the fact that the product-by-process claim may recite only process limitations, it is the product and not the recited process that is covered by the claim.  Further, patentability of a claim to a product does not rest merely on the difference in the method by which the product is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.  
Furthermore, it is well established that a claimed apparatus cannot be distinguished over the prior art by a process limitation.  Consequently, absent a showing of an unobvious difference between the claimed product and the prior art, the subject product-by-process claim limitation is not afforded patentable weight (see MPEP 2113).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Regarding Claim(s) 8, 18, Nichol et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above) and further teaches that the main body (601) comprises a central region (central region of 601) and a peripheral region (peripheral region of 601) surrounding the central region and the diameters of the bubbles (1007) are 0.1mm to 1.5mm (“the light extraction feature is less than one selected from the group: 1 mm, 500 microns, 250 microns, 200 microns, 150 microns, 100 microns, 75 microns, 50 microns, 25 microns, 20 microns, 10 microns, 5 microns, 2 microns, 1 microns, 0.5 microns, and 0.3 microns,” ¶ [0369]). Nichol et al., does not explicitly disclose the bubbles located in the peripheral region are distributed denser than bubbles located in the central region.
However, Nichol et al., teaches “variations in the light re-directing features include, but are not limited to, feature height, shape, orientation, density, width, length, material, angle of a surface, location in the x, y, and z direction and include dispersed phase domains, grooves, pits, micro-lenses, prismatic elements, air cavities, hollow microspheres, dispersed microspheres, and other known light extraction features or elements” in ¶ [0285].
In light of this teaching, Examiner reasonably contemplates that it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the configuration of the bubbles so that the bubbles located in the peripheral region are distributed denser than bubbles located in the central region the such that the resultant volume ratio of the bubbles in the peripheral region is 2:8 to optimum or workable ranges involves only routine skill in the art.  
Further, one of ordinary skill in the art would entertain the idea of providing a configuration of the bubbles so that the bubbles located in the peripheral region are distributed denser than bubbles located in the central region the such that the resultant volume ratio of the bubbles in the peripheral region is 2:8 to 3:7 (25% to 42%) and a resultant volume ratio of the bubbles in the central region is 1:9 to 2:8 (11% to 25%), in order to expand the applications of the varieties of light direction feature of the device, thereby improving marketability overall. 
Regarding Claim(s) 9, 19, Nichol et al., teaches the invention set forth above (see rejection in the corresponding claim(s) above) and further teaches central region is rectangular or circular (circular, Figs. 10-11).  Nichol et al., is silent regarding the specific limitation of a distance between the bubbles in the main body and the light incident surface. 
  However, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the a distance that is defined between the bubbles in the main body and the light incident surface, and the distance is 2 to 10mm, since optimization of workable ranges is considered within the skill of the art as it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  






Conclusion
Applicant's amendment does not overcome the current prior art of record. Therefore:
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hana Sanei Featherly whose telephone number is (571)-272-8654. The examiner can normally be reached on M-R 9-1 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Hana Featherly/
Hana Sanei Featherly
Art Unit 2889 Patent Examiner





/RAJARSHI CHAKRABORTY/Supervisory Patent Examiner, Art Unit 2875